 1                         IN THE U.S. BANKRUPTCY COURT
 2

 3                            NORTHERN DISTRICT OF OHIO
 4

 5

 6

 7
     In Re: Grant Thomas Wilcox                 Bankruptcy Case: 20-51998-amk
 8

 9   Grant T. Wilcox,
10   9858 Green Dr                              Honorable Alan M. Koschik

11
     Windham, OH 44288-1419
                                       Debtor
12                                              DEBTORS BRIEF IN OPPOSITION
                                                OF TRUSTEE MOTION TO DISMISS
13
                                                CASE
14

15

16                Now comes the Debtor, and provides this response in opposition to
17
              the Bankruptcy Trustee Motion to Dismiss. Debtor has been subject to
18

19
              frequent and continual harassment by certain Creditors who have
20            obtained a civil arrest warrant against the Debtor. Numerous times
21
              Debtor has been detained and even had his door kicked in by law
22

23            enforcement seeking to execute the civil warrant that Creditors refuse to
24
              rescind. Debtor has been subjected to extreme emotional distress and
25

26            imprisonment due to the creditors refusal to take affirmative action.
27

28




     DEBTORS BRIEF OF OPPOSITION TO TRUSTEE MOTION TO DISMISS CASE - 1




     20-51998-amk    Doc 23   FILED 01/07/21    ENTERED 01/07/21 08:27:51     Page 1 of 2
 1                Debtor will be present for the January 7th, 2021 meeting of creditors
 2
              unless another raid occurs at the debtors residence and will cooperate
 3

 4            with the trustee.
 5
                  For the reasons stated above the Debtor respectfully requests that this
 6

 7            court deny the trustee motion to dismiss case.
 8
                                                                 Respectfully Submitted,
 9

10                                                                    /s/ Grant T. Wilcox
                                                                          Grant T. Wilcox
11
                                                                                   Debtor,
12                                                                     9858 Green Drive
13                                                                  Windham, OH 44288
                                                                           330-990-5416
14
                                                                grant.wilcox@gmail.com
15
                                  CERTIFICATE OF SERVICE
16

17         I certify of that on January 7th, 2021, a true copy of the DEBTORS
18   RESPONSE IN OPPOSITION TO TRUSTEES MOTION TO DISMISS CASE
     was upon:
19

20   Electronic Mail:
21
     Keith L. Rucinski, Esq. (krucinksi@ch13akron.com)
22
     Ch. 13 Trustee
23

24   U.S. Trustee (ustpregion09.cl.ecf@usdoj.gov)
25

26

27

28




     DEBTORS BRIEF OF OPPOSITION TO TRUSTEE MOTION TO DISMISS CASE - 2




     20-51998-amk    Doc 23   FILED 01/07/21    ENTERED 01/07/21 08:27:51      Page 2 of 2
